ON MOTION FOR REHEARING
PER CURIAM.
On consideration of the State’s motion for rehearing, we grant the motion, withdraw our opinion filed February 23, 1993, and substitute the following opinion in lieu thereof.
The trial court failed to make an express finding that the reserved issue was disposi-tive. Moreover, the parties did not stipulate that the issue was dispositive. In fact, the State argued below that it would be able to go forward without the confidential informant’s testimony. Therefore, the issue was not preserved for appellate review. See Sharpe v. State, 589 So.2d 964 (Fla. 3d DCA 1991); Everett v. State, 535 So.2d 667 (Fla. 2d DCA 1988); D.K.G. v. State, 460 So.2d 549 (Fla. 5th DCA 1984). Accordingly, this appeal is dismissed.